DETAILED ACTION
This office action is a response to an application filed on 11/07/2019.  According to Preliminary Amendment filed on 11/07/2019, claims 3-4 and 19-38 have been cancelled, claims 2, 12, 15 and 39-42 have been amended. Claims 1-2, 5-18 and 39-42 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2019 and 04/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-2 and 5-18 are objected because they do not follow standard US claim construction.  It is unclear, the symbol “/” which can be interpreted as “and” or “or”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 42 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  
Claim 42 recites “A computer readable storage medium…”  The claim as recited, given a reasonable interpretation, is not limited to statutory subject matter.  A computer readable storage medium reads on both transitory type (non-statutory) and non-transitory type (statutory) medium. Examiner suggests amending the claim to read as “A non-transitory computer readable storage medium” to explicitly exclude transitory medium from the scope of the claim as currently recited.
OG Notice on Subject Matter Eligibility of Computer Readable Media was posted on USPTO’s website on 1/28/2010.  It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  [[]]
 In an effort to assist the patent community in overcoming a rejection or potential non-transitory” to the claim.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-15, 17-18 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (EP 3527026 B1)
As per claim 1, Jeon discloses a method for processing a Scheduling Request (SR) (Title, Scheduling request in a wireless network), comprising: 
configuring different SR parameters for different logical channels/logical channel groups based on the logical channels/logical channel groups ([0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR; [0158], the configuration parameters may comprise: a first parameter for a logical channel in one or more first logical channels or one or more second logical channels)
or configuring different SR parameters for different numerologies/Transmission Time Interval (TTI) types based on the numerologies/TTI types ([0149], a first scheduling request (SR) resource and a second SR resource.  …The first logical channel may correspond to one or more first transmission durations up to a first value… The second logical channel may correspond to one or more second transmission durations up to a second value), for a User Equipment (UE) to detect whether SR count of the different logical channels/logical channel groups/numerologies/TTI types reaches maximum numbers of times of SR transmission ([0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TT/numerology/service/cell type corresponding to the SR…The configuration parameters may indicate a first multi-bit SR field value indicates a first logical channel/logical channel group/TTI/numerology/service/cell type and/or a second multi-bit SR field value indicates a second logical channel/logical channel group/TTI/numerology/service/cell type and/or a third multi-bit SR field value indicates the first logical channel/logical channel group/TTI/numerology/service/cell type and the second logical channel/logical channel group/TTI/numerology/service/cell type)
wherein the SR parameter includes the maximum number of times of SR transmission and an SR prohibit timer ([0095], the configuration parameters for the first scheduling request may comprise one or more first timer values for one or more first timers (e.g., one or more first prohibit timers)

As per claim 5, Jeon discloses a method for processing a Scheduling Request (SR), comprising: 
([0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TT/numerology/service/cell type corresponding to the SR…The configuration parameters may indicate a first multi-bit SR field value indicates a first logical channel/logical channel group/TTI/numerology/service/cell type and/or a second multi-bit SR field value indicates a second logical channel/logical channel group/TTI/numerology/service/cell type and/or a third multi-bit SR field value indicates the first logical channel/logical channel group/TTI/numerology/service/cell type and the second logical channel/logical channel group/TTI/numerology/service/cell type)
when Sounding Reference Signal (SRS) resources are configured on the numerology/TTI type corresponding to the current SR, releasing the SRS resources ([0118], trigger one or more SRs corresponding to the at least one first logical channel and/or the logical channel group/TTI/numerology/service type/cell type of the at least one first logical channel)
when downlink allocation and/or uplink grant resources are configured on the numerology/TTI type corresponding to the current SR, releasing the downlink allocation and/or uplink grant resources ([0130], the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs); see also [0121], the uplink grant may comprise transmission parameters (e.g., resource allocation parameters)

As per claim 6, Jeon discloses the method according to claim 5, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type ([0134], detect the presence of SR by detecting the energy on the SR resource)
transmitting the current SR to a base station via a Random Access Channel (RACH) procedure on RACH resources of the numerology/TTI type corresponding to the current SR ([0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 9, Jeon discloses the method according to claim 5, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type ([0134], detect the presence of SR by detecting the energy on the SR resource), selecting a specific logical channel/logical channel group with a configured maximum number of times of SR transmission being less than the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type, from other logical channels/logical channel groups configured with SR resources ([0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource)
transmitting the current SR to the base station via the SR resources of the specific logical channel/logical channel group ([0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
([0123], the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies), to which services corresponding to the current SR are applicable ([0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 10, Jeon discloses the method according to claim 9, wherein the specific logical channel/logical channel group includes a first logical channel/logical channel group or a second logical channel/logical channel group ([0120], the plurality of logical channels may comprise a first logical channel and a second logical channel)
the first logical channel/logical channel group includes a logical channel/logical channel group, which is randomly selected from the other logical channels/logical channel groups ([0120], The first logical channel may correspond to one or more first transmission durations up to a first value)
the second logical channel/logical channel group includes a logical channel/logical channel group, which is selected from the other logical channels/logical channel groups and configured with a maximal maximum number of times of SR transmission ([0120], The second logical channel may correspond to one or more second transmission durations up to a second value)

As per claim 11, Jeon discloses the method according to claim 10, further comprising:
([0134], detect the presence of SR by detecting the energy on the SR resource), selecting SR resources of the second logical channel/logical channel group to transmit the current SR to the base station ([0130], In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
when selection of the second logical channel/logical channel group is failed, selecting SR resources of the first logical channel/logical channel group to transmit the current SR to the base station ([0135], the first SR configuration parameters may comprise one or more first fields indicating the one or more first logical channels and the second SR configuration parameters may comprise one or more second fields indicating the one or more second logical channels)

As per claim 12, Jeon discloses the method according to claim 9, wherein transmitting the current SR to the base station via the SR resources of the specific logical channel/logical channel group, comprises: 
transmitting the current SR to the base station via SR resources on one numerology/TTI type selected from SR resources on all numerologies/TTI types, to which services corresponding to the current SR are applicable ([0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
when the number of times of SR retransmission reaches the maximum number of times of SR transmission of the one numerology/TTI type, transmitting the current SR to the base station ([0130], transmit a SR signal via an uplink control channel. In an example, the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)

As per claim 13, Jeon discloses the method according to claim 12, further comprising: when all the numerologies/TTI types, to which the services corresponding to the current SR are applicable, reach the maximum number of times of SR transmission, randomly selecting other RACH resources to transmit the SR ([0100], The initiating the random access procedure may comprise selecting one or more random access resources employing the at least one first logical channel and the at least one second logical channel and their corresponding logical channel groups, priorities, TTIs/numerologies, service types, cell types, etc…)

As per claim 14, Jeon discloses the method according to claim 5, further comprising: when detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type ([0134], detect the presence of SR by detecting the energy on the SR resource), selecting SR resources on a numerology/TTI type, to which services corresponding to the current SR are applicable, from other logical channels/logical channel groups to transmit the current SR to the base station ([0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource); when all ([0100], the selecting one or more random access resources may comprise selecting a cell and/or a TTI/numerology and/or a preamble and/or RACH resource)

As per claim 15, Jeon discloses the method according to claim 6, further comprising: selecting SR resources on a numerology/TTI type, to which services corresponding to the current SR are applicable, from other logical channels/logical channel groups to transmit the current SR to the base station ([0100], selecting one or more random access resources employing the at least one first logical channel and the at least one second logical channel and their corresponding logical channel groups, priorities, TTIs/numerologies, service types, cell types, etc…)

As per claim 17, Jeon discloses a method for processing a Scheduling Request (SR), comprising: as for a current logical channel/logical channel group/numerology/TTI type ([0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TT/numerology/service/cell type corresponding to the SR), when detecting that SR count reaches a maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type ([0134], detect the presence of SR by detecting the energy on the SR resource), transmitting a current SR on SR resources on other numerologies/TTI types, to which the current SR is applicable ([0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
wherein the SR resources on other numerologies/TTI types, to which the current SR is applicable, include SR resources on all numerologies/TTI types, to which services corresponding to the current SR are applicable, on other logical channels/logical channel groups ([0118], one or more SRs corresponding to the at least one first logical channel and/or the logical channel group/TTI/numerology/service type/cell type of the at least one first logical channel. In an example, the wireless device may trigger one or more SRs corresponding to the logical channel(s) with non-empty buffer status in the BSR and/or the logical channel group(s)/TTI(s)/numerology(ies)/service type(s)/cell type(s) of the logical channel(s))
As per claim 18, Jeon discloses the method according to claim 17, further comprising: when all numerologies/TTI types, to which the services corresponding to the current SR are applicable, reach the maximum numbers of times of SR transmission, randomly selecting other RACH resources to transmit the SR ([0139], start a random access procedure in response to transmission of SR being unsuccessful for a first number of times)
As per claim 39, Jeon discloses a base station ([0148], a base station), comprising: a processor and a memory ([0148], one or more processors and memory), wherein the memory is used to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR ([0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 1. 

([0039], user equipment: UE), comprising a processor and a memory ([0039], the device may include processors, memory), wherein the memory is configured to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR ([0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 5. 

As per claim 41, Jeon discloses a User Equipment (UE) ([0039], user equipment: UE) for processing a Scheduling Request (SR), comprising: a processor and a memory ([0039], the device may include processors, memory), wherein the memory is configured to store programs and the processor calls the programs in the memory to execute steps of the method for processing the SR ([0148], the memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions) in claim 17. 

As per claim 42, Jeon discloses a computer readable storage medium, storing computer programs, wherein when the computer programs are executed by a processor ([0039], a non-transitory tangible computer readable media comprising instructions executable by one or more processors to cause operation of multi-carrier communications), steps of the method for processing the SR in claim 1 are implemented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Jeon in view of 
Babaei et al. (US 2018/0270698 A1) hereinafter “Babaei ‘98”
As per claim 2, Jeon discloses the method according to claim 1, wherein configuring the different SR parameters for the different logical channels/logical channel groups comprises:
configuring different or partially different SR parameters for the different logical channels of different UEs (Jeon, [0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR; [0158], the configuration parameters may comprise: a first parameter for a logical channel in one or more first logical channels or one or more second logical channels)
and/or, as for UEs configured with logical channel groups, configuring different or partially different SR parameters for the different logical channel groups, or, wherein configuring the different SR parameters for the different logical channels/logical channel groups (Jeon, [0097], A SR configuration may indicate the SR resources, a periodicity, an offset, a logical channel/logical channel group/TTI/numerology/service/cell type corresponding to the SR; [0158], the configuration parameters may comprise: a first parameter for a logical channel in one or more first logical channels or one or more second logical channels), comprises:
Jeon does not explicitly discloses configuring a same SR parameters for the logical channels of a same type and configuring different SR parameters for the logical channels of different types; and/or as for UEs configured with logical channel groups, configuring a same SR parameter for logical channel groups of a same type and configuring different SR parameters for the logical channel groups of different types.
Babaei ‘98 discloses configuring a same SR parameters for the logical channels of a same type (Babaei ‘98, Abstract, configuration parameters of logical channel(s) grouped into logical channel group(s) comprising a 1st logical channel group; [0335], one or more of the plurality of logical channels with the logical channel group identifier may be mapped to a same one or more TTIs/transmission durations/numerologies) and configuring different SR parameters for the logical channels of different types (Babaei ‘98, [0308], different TTI and/or transmission duration may be configured)
and/or as for UEs configured with logical channel groups, configuring a same SR parameter for logical channel groups of a same type (Babaei ‘98, [0335], one or more of the plurality of logical channels with the logical channel group identifier may be mapped to a same one or more TTIs/transmission durations/numerologies) and configuring different SR parameters for the logical channel groups of different types (Babaei ‘98, [0308], different TTI and/or transmission duration may be configured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘98 related to configuring a same SR parameters for the logical channels of a same type and configuring different SR parameters for the logical channels of different types; and/or as for UEs configured with logical channel groups, 
Jeon in view of Babaei ‘98 disclose wherein configuring the different SR parameters for the different numerologies/TTI types, comprises: configuring different or partially different SR parameters for the different numerologies/TTI types used by the UE for transmission (Jeon, [0075], a first SR configuration may indicate that at least one uplink grant for at least one first TTI/numerology is requested and a second SR configuration may indicate that at least one uplink grant for at least one second TTI/numerology is requested)

Claims 7, 8 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Jeon in view of Babaei et al. (US 2017/0353972 A1) hereinafter “Babaei ‘72”
As per claim 7, Jeon discloses the method according to claim 6, further comprising: 
when detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type (Jeon, [0134], detect the presence of SR by detecting the energy on the SR resource) and there is no RACH resource on the numerology/TTI type corresponding to the current SR (Jeon, [0096], when no valid SR resource is configured for the second SR, the wireless device may initiate a random access procedure), transmitting the current SR to the base station via first random resources or second random resources (Jeon, [0130], the SR signal may be transmitted on the TTI/numerology corresponding to the one or more logical channels)
Jeon does not explicitly discloses wherein the first random resources include other randomly-selected RACH resources besides RACH resources on the numerology/TTI type 
Babaei ‘72 discloses wherein the first random resources include other randomly-selected RACH resources besides RACH resources on the numerology/TTI type corresponding to the current SR (Babaei ‘72, [0138], a first radio resource type may operate using at least one first TTI/numerology)
the second random resources include other RACH resources, which are randomly selected and accepted by the current logical channel/logical channel group, besides the RACH resources of the numerology/TTI type corresponding to the current SR (Babaei ‘72, [0138], a second radio resource type may operate using at least one second TTI/numerology)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘72 related to wherein the first random resources include other randomly-selected RACH resources besides RACH resources on the numerology/TTI type corresponding to the current SR; the second random resources include other RACH resources, which are randomly selected and accepted by the current logical channel/logical channel group, besides the RACH resources of the numerology/TTI type corresponding to the current SR and have modified the teaching of Jeon in order to optimize the efficiency of the network (Babaei ’72, [0128])

As per claim 8, Jeon in view of Babaei ‘72 disclose the method according to claim 7, wherein transmitting the current SR to the base station via the first random resources or the second random resources, comprises: 
([0096], when no valid SR resource is configured for the second SR, the wireless device may initiate a random access procedure)
when the second random resources are successfully obtained, transmitting the current SR to the base station via the second random resources ([0132], the wireless device may start a random access procedure in response to transmission of SR being successful for a first number of times)
when the second random resources are failed to be obtained, obtaining the first random resources and transmitting the current SR to the base station via the first random resources ([0098], when a SR process fails, a wireless device may initiate a random access procedure and/or notify RRC to release PUCCH for a serving cells and/or clear a downlink assignment or an uplink grant and/or initiate a random access procedure and/or cancel a pending SR)

As per claim 16, Jeon discloses the method according to claim 5, wherein detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type, further comprises: 
obtaining a maximum number of times of SR transmission configured by a base station for the current logical channel/logical channel group/numerology/TTI type (Jeon, [0087], configured for SR1 (e.g., for the at least one first logical channel and/or for the TTI and/or the numerology that the at least one first logical channel is mapped to and/or the for the service type corresponding to the at least one first logical channel)
Jeon does not explicitly disclose determining whether the SR count of the current logical 
Babaei ‘72 discloses determining whether the SR count of the current logical channel/logical channel group/numerology/TTI type equals the maximum number of times of SR transmission configured for the current logical channel/logical channel group/numerology/TTI type (Babaei ‘72, [0138], these examples may be equally when other radio resource types are implemented, e.g., based on TTI/ numerology) 
when the SR count of the current logical channel/logical channel group/numerology/TTI type equals the maximum number of times of SR transmission configured for the current logical channel/logical channel group/numerology/TTI type, detecting that the SR count reaches the maximum number of times of SR transmission of the current logical channel/logical channel group/numerology/TTI type (Babaei ‘72, [0138], various resource types may be configured with various TTIs and/or numerologies)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Babaei ‘72 related to determining whether the SR count of the current logical channel/logical channel group/numerology/TTI type equals the maximum number of times of SR transmission configured for the current logical channel/logical channel group/numerology/TTI type; when the SR count of the current logical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                                /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462